Casie Walker
                                               Burnet County District Clerk
                                              1701 East Polk Street, Suite 90
                                                Burnet, Texas 78611-2757
                                                  Phone (512) 756-5450        FILED IN
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                       4/20/2015 2:48:14 PM
April 20, 2015                                                         CHRISTOPHER A. PRINE
                                                                               Clerk




Court of Appeals - First District of Texas

Re:    Court of Appeals Number: 01-14-00109-CV
       Trail Court Case Number: 7723

Style: The State of Texas
       v.
       Jeffery Steven Marx



       This letter is to inform the Court there has been no hearing on indigency nor has
there been any contest to the affidavit.




Sincerely,




Casie Walker
District Clerk